Citation Nr: 1640887	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  

4.  Entitlement to service connection for an acquired psychiatric disability.  

5.  Entitlement to service connection for hypothyroidism.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a bilateral leg disability.  

REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

These matters come to the Board of Veterans' Appeals (Board) from February 2009 and January 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Given the evidence of record documenting various psychiatric diagnoses including schizoaffective disorder, schizophrenia, generalized anxiety disorder, nervous condition, anxiety disorder, and depression, the Board has broadly recharacterized the Veteran's relevant claim as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

To the extent that additional evidence regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been added to the claims file since the May 2014 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted an August 2016 waiver of initial consideration of such evidence by the AOJ; therefore, such evidence has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, most recently in an August 2016 statement by the Veteran's attorney, but a formal claims form has not been filed and this issue is not legally part of the claims for service connection. 


FINDINGS OF FACT

1.  A January 2013 RO decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

2.  Evidence received since the January 2013 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus type II, and therefore, does not raise a reasonable possibility of substantiating the claim.  

3.  A November 1998 RO decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

4.  Evidence received since the November 1998 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability, and therefore, does not raise a reasonable possibility of substantiating the claim.  

5.  A November 1998 RO decision denied entitlement to service connection for passive dependent personality disorder (claimed as nervous condition).  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

6.  Evidence received since the November 1998 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim, now characterized as a claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

7.  The Veteran's schizoaffective disorder is etiologically related to active service, to include in-service symptoms diagnosed as a personality disorder.  

8.  Hypothyroidism did not have onset during active service and is not otherwise etiologically related to active service.  

9.  Sinusitis did not have onset during active service and is not otherwise etiologically related to active service.  

10.  A bilateral leg disability did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The January 2013 RO decision denying entitlement to service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type II has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The November 1998 RO decision denying entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability has not been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

5.  The November 1998 RO decision denying entitlement to service connection for passive dependent personality disorder (claimed as nervous condition) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

6.  New and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

7.  The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

8.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

9.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

10.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claims to reopen his previously denied claims, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within September 2008, January 2012, April 2012, and December 2012 notice letters sent to the Veteran.  Additionally, the Veteran was provided with adequate notice regarding the remainder of his service connection claims within the September 2008 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  

The Veteran was afforded relevant VA examinations regarding his claimed diabetes mellitus, acquired psychiatric disorder, and bilateral leg disability in November 2009, December 2009, November 2012, and December 2012.  The examinations and resulting opinions are adequate to decide the Veteran's respective claims because they were based on a thorough examination, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for hypothyroidism and sinusitis and his claim to reopen his previously denied lumbar spine claim.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Additionally, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159(c) (2015).  Generally, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, the Veteran's claim to reopen his previously denied lumbar spine claim is not reopened herein; therefore, a VA examination is not warranted.  Moreover, a review of the record does not reveal evidence establishing that hypothyroidism or sinusitis first manifested during active service or that they have been continuous therefrom.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own lay assertions, that hypothyroidism and sinusitis are associated with his active service.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claims of entitlement to service connection for hypothyroidism and sinusitis are not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  New and Material Evidence - Generally  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  


II.A.  New and Material Evidence - Lumbar Spine  

The Veteran's claim of entitlement to service connection for a lumbar spine disability was previously denied in a November 1998 RO decision because the evidence did not show that a chronic lumbar spine disability first had onset during active service or was otherwise related to the Veteran's active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 1998 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final November 1998 RO decision, evidence added to the record includes VA treatment records, private treatment records, and lay statements of the Veteran.  While such evidence is new, in that it was not of record at the time of the previous November 1998 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that a chronic lumbar spine disability had onset during active service or is otherwise etiologically related to his active service.  38 C.F.R. § 3.156(a).   The records merely show continued treatment.  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.B.  New and Material Evidence - Diabetes Mellitus Type II  

The Veteran's claim of entitlement to service connection for diabetes mellitus type II was previously denied in a January 2010 RO decision because the evidence did not show that the Veteran had been diagnosed with diabetes mellitus type II.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the January 2010 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final January 2010 RO decision, evidence added to the record includes VA treatment records, including a December 2012 VA examination; private treatment records; and lay statements of the Veteran.  To the extent that VA treatment records contain some problem lists documenting diabetes mellitus type II, the December 2012 VA examiner reviewed the claims file and opined that the Veteran was diagnosed with impaired fasting glucose, rather than diabetes mellitus type II, which is consistent with the previous evidence of record, including the November 2009 VA examiner's opinion and diagnosis.  Impaired fasting glucose is not diabetes.

While such evidence is new, in that it was not of record at the time of the previous January 2010 RO decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis of diabetes mellitus type II.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.C.  New and Material Evidence - Acquired Psychiatric Disorder  

The Veteran's claim of entitlement to service connection for passive dependent personality disorder (claimed as a nervous condition) was previously denied in an November 1998 RO decision.  At that time, the RO found that the Veteran's passive dependent personality disorder was a congenital or developmental defect which was unrelated to military service and not subject to service connection.   The Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 1998 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final November 1998 RO decision, evidence added to the record includes VA treatment records, private treatment records, and the Veteran's lay statements.  Notably, both VA and private treatment records document a diagnosis of schizoaffective disorder.  Additionally, while the November 2012 VA examiner rendered a negative nexus opinion regarding the Veteran's diagnosed anxiety disorder, the Veteran submitted private nexus opinions from July 2011 and April 2016 which conclude that it is as likely as not that the Veteran's in-service symptoms of personality disorder were actually the prodrome of his current schizoaffective disorder.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for an acquired psychiatric disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Service Connection - Acquired Psychiatric Disorder  

As discussed above, the Veteran's claim of entitlement to service connection has been reopened in light of new and material evidence now associated with the claims file.  

Service treatment records do not document any complaints, diagnosis, or treatment of schizoaffective disorder specifically.  Upon pre-induction examination in January 1966, a psychiatric examination was normal; the Veteran reported frequent trouble sleeping and nightmares, but denied depression or excessive worry and nervous trouble of any sort within a concurrent report of medical history.  Upon enlistment in November 1966, there were no additional defects discovered, and the Veteran was found to be fit for military service.  In May 1967, the Veteran reported that he was not happy in Korea and wanted to leave; documented psychiatric impressions included anxious depression and passive-dependent personality.  Upon examination prior to separation, in October 1968, a psychiatric evaluation was normal, the Veteran did not report any relevant psychiatric symptoms.  

As noted briefly above, post-service VA treatment records and private treatment records document a current psychiatric diagnosis of schizoaffective disorder since approximately 1997.  

In July 2011, a private physician reviewed the Veteran's medical record and admitted that the Veteran's relevant medical records were sparse and that documentation of early psychiatric symptoms and dysfunction were limited to just one episode that had been observed in 1967, without intervening documentation until 1997, when the Veteran was first diagnosed with schizoaffective disorder.  However, the physician opined, based on the severity of the Veteran's dysfunction in 1997, that it was very unlikely that was the first time the symptoms of full-blown schizoaffective disorder would have been observed.  Therefore, he concluded that it was as likely as not that the decompensation observed in Korea in 1967 was in fact the earliest documentation of a prodromal condition that would eventually become a full blown psychotic disorder.  

The Veteran was afforded a VA mental examination in November 2012.  Following a review of the claims file and psychiatric examination, the VA examiner diagnosed anxiety disorder which was less likely than not incurred in or caused by active service.  He noted the Veteran's in-service diagnosis of passive-dependent personality disorder, which is defined as a longstanding, enduring pattern of inner experience and behavior that is inflexible and pervasive across a broad range of personal and social situations with no relationship at all to the Veteran's active service in terms of anatomy, pathophysiology or etiology.  Additionally, upon separation examination in October 1968, the Veteran was clinically evaluated as psychiatrically normal and he did not pursue further care until 1994; therefore, a temporal relationship between a neuropsychiatric disorder and the Veteran's military service was not established.  

In April 2016, an additional private physician reviewed the Veteran's claims file and rendered a positive nexus opinion.  The physician first noted that the Veteran's schizoaffective disorder, first diagnosed in 1997, could manifest for the first time anywhere from adolescence to late in life, with a typical age at onset in early adulthood.  Notably, the Veteran was twenty years old at the time of his first documented presentation of symptoms that included labile mood, paranoia, and interpersonal deterioration.  Additionally, according to the American Journal of Psychiatry, the constellation of symptoms in the schizophrenia prodrome tends to be nonspecific, especially in the early stages, and that it was difficult for clinicians to make an accurate diagnosis in the early phases of the disorder without the benefit of being able to observe the progress of symptoms over time.  Additionally, prominent presenting symptoms such as labile moods, social withdrawal, unusual behavior, and poor work performance tend to be diagnosed as a mood disorder or PTSD or even an aberration in maturation and solidification of personality structure; which the physician noted was akin to the Veteran's early diagnosis of passive dependent personality disorder.  The physician stated that because prodromal symptoms may be variable and non-specific, and due to the lack of opportunity to follow the progress of a schizoaffective disorder early in its onset before there is much history, prodrome is usually identified retrospectively.  With this perspective in mind, and based on a review of the available records and on the documented progress of the Veteran's psychiatric condition, the physician opined that it was as likely as not that the Veteran's in-service symptoms of personality disorder were actually the prodrome of his current schizoaffective disorder.  

Following a review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder which is related to his active service.  Notably, while the VA opinion of record failed to identify a nexus between diagnosed anxiety disorder and the Veteran's active service, both the July 2011 and April 2016 private opinions identify a nexus between the Veteran's schizoaffective disorder and his active service.  Additionally, the Board has afforded due probative value to the Veteran's lay statements regarding the onset and continuation of his psychiatric symptoms, insofar as they are capable of lay observation.  See Layno, supra.  

Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for schizoaffective disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.B.  Service Connection - Hypothyroidism  

The Veteran also claims entitlement to service connection for hypothyroidism.  

Service treatment records do not document any complaints, treatment, or diagnosis of hypothyroidism.  Upon pre-induction examination in January 1966, a clinical evaluation was normal, and the Veteran reported recent gain or loss of weight, but denied a goiter within a concurrent report of medical history.  Upon enlistment in November 1966, there were no additional defects discovered, and the Veteran was found to be fit for military service.  Upon separation examination in October 1968, a clinical evaluation was normal, and the Veteran did not report any relevant symptoms or conditions within a concurrent report of medical history.  

Post-service treatment records document an onset of thyroid complaints, diagnosed as hypothyroidism, since 2002.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hypothyroidism.  

Significantly, there is no probative evidence which relates the Veteran's hypothyroidism to his active service.  The Board has acknowledged and considered the Veteran's assertions that his hypothyroidism is related to his active service.  While such statements are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465, they are less probative insofar as they assert a nexus opinion between a complex condition such as hypothyroidism and active service, as this requires specialized medical expertise in endocrinology.  See Jandreau v, 492 F.3d at 1377.  

In the absence of probative evidence which establishes that the Veteran's hypothyroidism is etiologically related to active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.C.  Service Connection - Sinusitis  

The Veteran also claims entitlement to service connection for hypothyroidism.  

Service treatment records do not document any complaints, treatment, or diagnosis of sinusitis.  Upon pre-induction examination in January 1966, a clinical evaluation was normal, and the Veteran reported chronic colds, hay fever, and a chronic cough, but denied sinusitis within a concurrent report of medical history.  Upon enlistment in November 1966, there were no additional defects discovered, and the Veteran was found to be fit for military service.  Upon separation examination in October 1968, a clinical evaluation was normal, and the Veteran did not report any relevant symptoms or conditions within a concurrent report of medical history.  

Post-service VA treatment records from December 2008 the Veteran's complaint of a dry cough with nasal congestion and rhinorrhea which was assessed as pansinusitis.  In January 2009, the Veteran presented with symptoms which were suggestive of allergic rhinitis.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sinusitis.  

Significantly, there is no probative evidence which relates the Veteran's sinusitis to his active service.  The Board has acknowledged and considered the Veteran's assertions that he has sinusitis which is related to his active service.  While such statements are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465, they are less probative insofar as they assert a nexus opinion between sinusitis and active service, as this requires specialized medical expertise.  See Jandreau v, 492 F.3d at 1377.  

In the absence of probative evidence which establishes that the Veteran has sinusitis which is etiologically related to active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.D.  Service Connection - Bilateral Legs  

Finally, the Veteran claims entitlement to service connection for a bilateral leg disability, which he claimed as leg cramps.  

Service treatment records document a normal pre-induction examination in January 1966; within a concurrent report of medical history, the physician documented the Veteran's report of leg cramps, with the notation "ND," which could variously mean that there was "no [related] diagnosis, or that the reported condition was "non-disqualifying," or "not disabling."  Upon enlistment in November 1966, there were no additional defects discovered, and the Veteran was found to be fit for military service.  Upon separation examination in October 1968, a clinical evaluation was normal, and the Veteran did not report any relevant symptoms or conditions within a concurrent report of medical history.  

Post-service VA treatment records contain a November 2009 VA circulatory examination which documents the Veteran's report of leg pain and cramps with onset in 1991.  The examiner concluded that there was no evidence of circulatory problems based upon a normal examination, with evidence of normal hair distribution and peripheral pulses in the extremities.  In December 2009, a VA examiner concluded that there was no clinical history or signs of current neuropathy related to the Veteran's complaints.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral leg disability.  

First, the Board finds that the RO has previously denied the Veteran's claim based upon a finding that his claimed bilateral leg cramps existed prior to active service and were not aggravated by active service.  Notably, the Board finds that despite the Veteran's report of leg cramps within a January 1966 report of medical history, there was no noted bilateral leg disability noted upon examination at the Veteran's entrance to active service; therefore, he is entitled to the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  

Nevertheless, there is no probative evidence which relates a current bilateral leg disability, including the Veteran's complaints of bilateral leg cramps, to active service.  The Board has acknowledged and considered the Veteran's assertions that his reported leg cramps are related to his active service.  While such statements are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465, they are less probative insofar as they assert a nexus opinion between a bilateral leg disability and active service, as this requires specialized medical expertise.  See Jandreau v, 492 F.3d at 1377.  Moreover, to the extent that such statements are inconsistent with the evidence of record, including the November 2009 VA circulatory examination which documents the Veteran's report of leg pain and cramps with onset in 1991, they are afforded little probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the absence of probative evidence which establishes that the Veteran has a bilateral leg disability, including leg cramps, which is etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


















	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus type II; therefore, the claim to reopen is denied.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for a lumbar spine disability; therefore, the claim to reopen is denied.  

New and material evidence having been received, the Veteran's previously denied psychiatric claim, now characterized as entitlement to service connection for an acquired psychiatric disorder, is reopened.  

Service connection for schizoaffective disorder is granted.  

Service connection for hypothyroidism is denied.  

Service connection for sinusitis is denied.  

Service connection for a bilateral leg disability is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


